Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.  The closest prior art is Chen (CN104829824 provided on IDS, English machine translation included in this action).  Chen polymerizes polyether polyols (polyalkylene oxides) using a catalyst in a continuous production process characterized by using a microstructured reactor.  (¶[0002]).  In ¶[0013] Chen teaches the temperature of the polymerization is 150 oC to 250 oC and general pressure of 2-15 MPa (20 bar to 150 bar) and a polymerization time of 20 - 1000s (0.3 minutes to ~17 minutes).  While the polymerization time taught by Chen is in the range recited by the process, the temperature of Chen does not overlap in the slightest with the claimed 0 oC to 100 oC process and the pressure involved only touches the recited range and extends to much higher amounts rather than lower.  The exemplified reaction temperature and pressure is well outside either claimed process amount (190 oC, and ~80 bar) with a reaction time of 2 minutes. (¶[0041] as representative)   The initiator is a diamine compound or a polyol rather than the claimed alkali (alkaline earth) alkoxides.  ¶[0012]  While the basic catalysts may be alcoholates of alkali (potassium or sodium) which could potential read over the recited initiator there is no reasonable suggestion that they actually do act as an initiator as claimed.  The apparatus of Chen may be suggested by multiple dependent claims, to arrive at the claimed process, one of ordinary skill in the art would have to at least reduce the temperature from 150 oC to 250 oC to 0 oC to 100 oC, which in itself is a significant change regardless of how the potassium / sodium alcoholate could potentially initiate the ring opening of the alkylene oxides when Chen suggests that the polyol or diamine is responsible for that function.   To arrive at the claimed process temperature, one of ordinary skill in the art would have to compromise the principle of Chen.  
Further, considering Chen freely open to any polymerization temperature, there is a lack of motivation to arrive at the claimed temperature range without the use of hindsight and there is, additionally, a lack of reasonable expectation of success in doing so along with also achieving the recited polymerization time and recited pressure requirements.  Chen does not teach or suggest any reason to attempt to polymerize at temperature lower than 150 oC such that one could achieve successful polymerizations at 20 bar and in the 0.3 to 17 minute polymerization time recited.  It is unclear how one would find this temperature range desirable or even consider it possible considering the prior art.
Price, cited on the IDS, in “Kinetics of base-catalyzed polymerization of epoxies in dimethyl sulfoxide and hexamethylphosphoric acid”, teaches the polymerization of propylene oxide (an epoxy by another name) with potassium tert-butoxide at 25 oC in dimethyl sulfoxide (Applicant’s preferred solvent meeting many of the parameters of Claim 2, for instance) for 5 to 7 days to achieve reasonable molecular weights of ~ 2000 to 2800 g/mol.  (See end paragraphs of the document)  The pressure of the reaction is not specified.  The length of time to get any reasonably suggested desirable molecular weight of polymer is orders of magnitude higher than the 0.3 minutes to ~ 17 minutes suggested by Chen.  From this, it is unclear how one of ordinary skill in the art could practice Chen with a temperature of 25 oC and get any product that would be extractable as required by Step (d) of the claimed process in a time period of 0.3 minutes to ~ 17 minutes as required by Chen.  Price is also silent on a reason or benefit to attempt to run polymerizations at this temperature over other known temperatures of the prior art.
Solov’yanov “Polymerization of Ethylene Oxide in Dimethyl Sulphoxide” teaches the polymerization of ethylene oxide in dimethyl sulfphoxide in an effort to determine the rate constants of the reaction.  No pressures are taught by Solov’yanov and the reaction temperature is 25 oC with alkali metal methylate (an alkali – O – alkyl compound as recited in a similar category to Price’s potassium tert-butoxide).  Solov’yanov is silent on a benefit related to running the polymerizations at room temperature and does not reasonable suggest how long to run them to get a reasonable product.  Converting to expected molecular weight based on time via the rate constant is probably possible, however, as Price uses a similar system, the above analysis still stands.  The time to get a reasonable product that can removed from the solvent as required by Step (d) at the recited temperatures using an alkali alcoholate is reasonably suggested to be well in excess of polymerization time recited.
Lu (CN101367925), also cited on the IDS, English machine language translation provided with this action, uses ammonium calcium catalyst to polymerized alkylene oxides at 40 oC – 60 oC after reaction for 30 to 40 minutes using an specific ammonium calcium catalyst.  The use of this specific catalyst is taught as reasonable for the temperatures and polymerization times achieved. (See abstract and page 2/8)   No pressure is taught.  There is no reasonably way to modify Chen or the prior art to achieve the time and temperature of the recited process using Lu to arrive at the claimed process as Lu requires an ammonium calcium compounds while the instant process requires a alkali alcoholate type process regardless of action of said compound.
Gunther (U.S. 3,384,603) establishes in Column 3 lines 5-15 that polymerizations temperatures of 50 oC to 150 oC, pressures up to 40 atmospheres (~bars) are known but the polymerization times can vary between a few hours to several days.  Gunther also teaches that catalyst, temperature and pressure all determine polymerization (reaction) time but give no teaching or suggestion as to how to reason for one of ordinary skill in the art to select the combination recited by claimed process.  This teaching of Gunther also establishes one cannot simply pick from known temperatures, times, pressures and polymerization compounds individually to establish that a certain combination of these parameters will have a reasonable expectation of success in arriving at a product that can be separated by the process step (d) of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759